780 N.W.2d 294 (2010)
Beverly HARSHAW, as Personal Representative of the Estate of Deshon Harshaw, Deceased, Plaintiff-Appellee,
v.
CLASSIC CONEY ISLAND, Defendant-Appellant.
Docket No. 139723. COA No. 291980.
Supreme Court of Michigan.
March 31, 2010.

Order
On order of the Court, the application for leave to appeal the August 19, 2009 order of the Court of Appeals is considered and, pursuant to MCR 7.302(H)(1), in lieu of granting leave to appeal, we REMAND this case to the Court of Appeals for consideration as on leave granted.